 In the Matter of THE BELDENBRICK Co.andUNITEDBRICK & CLAYWORKERS OFAMERICA (AFL)Case No. 8-CA-37.-Decided May 11, 1949DECISIONANDORDEROn February, 25; 1949, Trial=Examiner Charles S. Donovan issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediateReport attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief of theRespondent,and theentire record in the case, and hereby adopts the findings,conclusions,and recommendations of the Trial Examiner with the modificationnoted below.We agree with the Trial Examiner that the Respondent unlawfullyrefused to bargain with the Union on and after February 3, 1948.On March 24, 1947, the Board certified the Union as the exclusive bar-gaining representative of the Respondent's production and mainte-nance employees.Thereafter, on October 21, 1947, the Respondentand the Union executed a contract to terminate on December 31, 1947.On January 23, 1948, within the certification year, some of the Re-spondent's employees filed a petition for decertification of the Unionwith the Regional Director.Upon the ground that a question con-cerning representation had been validly raised, the Respondent, onFebruary 3, 1948, refused to continue negotiations with the Union.The Board and the courts have frequently held that an employer isobligated to bargain with a certified union for a reasonable period1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chair-man Herzog and Members Reynolds and Gray].83 N. L.R. B., No. 75.465 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDof time,' customarily for 1 year after certification.3Hence, a petitionfor decertification filed during the year following certification of theincumbent union does not, except under unusual circumstances whichare not present here, create a question concerning representation so asto relieve the employer of.the obligation to. bargain with the certifiedunion'We have recently held that the effective life of a certification isnot exhausted with the expiration during the year following certifica-tion of a contract for less than 1 year.5As the decision in theMengelcaseis applicable here, we find, as did the Trial Examiner, that theRespondent's refusal, on February 3,1948, to bargain with the Union,constituted a violation of Section'8 (a) (5) of the Act.Unlike the Trial Examiner, we do not determine whether the Re-spondent also violated Section 8 (a) (5) on January 21, 1948, by theconditions which it attached to its final offer on that day.We baseour 8 (a) (5) finding solely upon the Respondent's refusal to bargainon and after February 3, 1948. _ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The Belden BrickCo., and its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Refusing to bargain collectively with United Brick & ClayWorkers of America (AFL), as the exclusive representative of allproduction and maintenance employees at its Canton, Ohio, plant,excluding clerical employees and supervisors as defined in the Act;and(b) Interfering in any other manner with the efforts of UnitedBrick & Clay Workers of America (AFL), to bargain collectivelyon behalf of employees in the aforesaid bargaining unit.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with United Brick & ClayWorkers of America (AFL), as the exclusive bargaining representa-tive of all employees in the aforesaid bargaining unit, with respect towages, rates of pay, hours of employment, and other conditions of2N L. R. B. v. Botany Worsted Mills,133 F.(2d) 876(C. A 3) enfg. 41 N. L.R. B 218;N. L. R. B.v.Appalachian Electric Power Co.,140 F. (2d) 217(C. A. 4) enfg as modified47 N L.R. B 821;N. L. R. B. V. Century Oxford Manufacturing Corp.,140 F.(2d) 541(C. A. 2) enf'g 47 N. L.R. B. 835.8Matter ofWilson d Co., 67 N.L.R. B. 662;Matter of Simmons Engineering Co.,65 N. L.R. B. 1373.4 SeeMatterof LiftTrucks,Inc.,75 N.L. R. B. 998.6Matter of The Mengel Company,80 N. L. R. B. 705. -THE BELDEN BRICK, CO.467employment, and if an understanding is reached, embody such under-standingin a signedagreement;(b)Post at its Canton, Ohio, plant, copies of the notice attachedhereto marked "Appendix A." 6 Copies of said notice, to be fur-nished by theRegionalDirector for the Eighth Region, shall, afterbeing duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof and maintained' byit for a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial; and(c)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the receipt of this Order, what steps theRespondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL BARGAIN collectively upon request with UNITED BRICEcCCLAY WORKERS OF AMERICA(AFL), as the exclusive representa-tive of all employees in the bargaining unit described herein withrespect to wages, rates of pay, hours of employment, and otherconditions of employment, and if an understanding is reached,embody such understanding in a signed agreement.The bargaining unit is :All production and maintenance employees at our Canton, Ohio,plant, excluding clerical employees, and all supervisors as definedin the Act.-WE WILL NOT inanymanner interfere with the efforts of UNITEDBRICK & CLAY WORKERS' OF AMERICA(AFL), to bargain collec-tively with us as the exclusive representative of the employees inthe appropriate unit described above.THE BELDEN BRICK Co.Employer.Dated--------------------By ---------------------------(Representative)(Title)6 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A DECISION AND ORDER,"the words : "ADECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING " 468DECISIONS OR NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced`; br covered' by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERBernard Nesa, Esq.,andHarry L. Brown, Esq.,of Cleveland, Ohio, for the Gen-eral Counsel.Chester Nikodym, Esq.,of Cleveland, Ohio, for the Respondent.Mr. William J. Leggett,of Midvale; Ohio, for the Charging Union.STATEMENT OF THE CASEUpon charges duly filed by United Brick and Clay Workers of America, affili-ated with the American Federation of Labor, hereinafter called the Union, theGeneral Counsel of the National Labor Relations Board I by the Regional Directorfor the Eighth Region (Cleveland, Ohio) issued a complaint dated July 19, 1948,-against The Belden Brick Co., hereinafter called the Respondent, alleging thatthe Respondent has engaged in and was engaging in unfair labor practices affect-ing commerce, at its Canton, Ohio, plant within the meaning of Section 8 (a) (1)and 8 (a) (5) and Section 2 (6) and (7) of the National Labor Relations Act(49 Stat..449) as amended by the Labor Management Relations Act, 1947 (61Stat. 136), hereinafter referred to as the Act.Copies of the charge, the complaint,and notice of hearing were duly served upon the Respondent.With respect to the unfair labor practices the complaint alleged, in substance :(1) On March 24, 1947, the Board certified the Union as the exclusive bargainingrepresentative of the production and maintenance employees of the Respondentexclusive of clerical and supervisory employees; (2) at all times since March 24,1947, the Union has been the representative for the purposes-of collective bargain-ing of the employees in the Canton, Ohio, plant of the Respondent within themeaning of Section 9 (b) of the Act; (3) on January 21, 1948, and at all timesthereafter, the Respondent refused to bargain collectively with the Union; (4)that said acts and conduct had a close, intimate, and substantial relation to trade,traffic, and commerce among the States and tend to lead to labor disputes burden-ing commerce or the free flow of commerce ; and (5) said acts constitute unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and8 (a) (5) of the Act and Section 2 (6) and (7) of the Act.The Respondent filed its answer on July 28, 1943, in which it admitted certainallegations as to its corporate entity, jurisdiction, the appropriateness of the bar-gaining unit, and as to the nature and extent of the business of the Respondent,but ; (1) denied that the Union had at all times since March 24, 1947, been thebargainingwas raisedby,employees within the unit denying that the Union was their repre-sentative ; (3) denied that the Respondent refused to bargain as alleged andalleged that the Union did not bargain in good faith ; and (4) denied that it hasengaged in any unfair labor practices or that the acts alleged had a close, inti-mate, and substantial relation to trade, traffic, and commerce or that they tendedto lead to labor disputes or that they constituted unfair labor practices as alleged.Pursuant to notice, a hearing was held in Canton, Ohio, on August 17, 1948,before the undersigned, Charles S. Donovan, the Trial Examiner dulydesignatedby the Chief Trial Examiner. The General Counsel, the Respondent, and theUnion were each represented by a representative, the latter having been present1The representative of the General Counsel is herein referred to as theGeneral Counsel,and the NationalLabor RelationsBoard as the Board. +' ','THE BELDEN BRICK CO.'f.469.-throughout the hearing assisting,the General Counsel in the, presentation of, thecase.Full opportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the' issues was afforded all parties..At theconclusion of the hearing-all parties waived oral arguments.Opportunity wasafforded the parties to file briefs within 15 days after the conclusion of the hear-ing.A brief was filed by the Respondent but none on behalf of the GeneralCounsel or of the Union.-Upon the entire record in the case and from his observation of the witnesses,the undersigned makesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT 'The Respondent, an Ohio corporation, operatessix plantsin the State of Ohio,located respectively in Canton, Urichsville, Port Washington, Somerset,and SugarCreek.Its business consists of the manufacture of various kinds of brick.Dur-ing theyear directly preceding the hearing it purchased for its Canton plant, theonly one involvedin this proceeding,raw materials consistingprincipally of clay,valued inexcess of$125,000 of which approximately 25 percent was received fromsources outside Ohio, and sold finished products valued inexcess of$300,000, ofwhich approximately 70 percentwas sold outsideOhio.The Respondent admitsand Ifind that theRespondent is engagedin commerce within themeaning ofthe Act.II.THE ORGANIZATION INVOLVEDThe Respondent admits and I find that United Brick and Clay Workers ofAmerica is a labor organization admitting to membership employees of the.Respondent at its Canton, Ohio, plant.M. THE UNFAIR LABOR PRACTICESA. BackgroundOn January 8, 1947,'a majority of the employees in the unit of the Respondent'sCanton, Ohio,plant consisting of all production and maintenance employees, ex-cluding clerical employees and all supervisory employees with authority to hire,promote,discharge,discipline,or otherwise effect changes in the status ofemployees, or effectively recommend such action, by secret,election conductedunder the direction and supervisionof theRegionalDirectorof the Eighth Region,Cleveland,Ohio, designated and selectedthe Unionas their representative for thepurposes of collective bargaining.On March 24, 1947, the Board issued its Deci-sion and. Certification of Representatives in which it found that the above unitconstituted an appropriate bargaining unit for the purposes of Section 9 (b) ofthe Act, and certified the Union-as the collective bargaining representative ofall the employees in said unit.-During the summer,and fall of1947the Union held a number of meetingswith the Respondent in regard to the Canton plant,as a result of which a con-tract was signed on or about October 27, 1947. This contract, by its terms,expired December 31, 1947, which was the date upon which all,the collective bar-gaining contracts.of the Respondent with the Union at its other plants expired,the Union being the collective bargaining representative for the employees inthe Respondent's Somerset,Urichsville,and Port Washington plants as well asCanton.On' October 29 and 30, 1947, respectively, the Union gave notice to theRespondent and to the Federal Mediation and Conciliation Service of proposed844340-50-vol. 83-31 470DECISIONS OF NATIONAL LABOR, ;RELATIONS BOARDchanges in parts of the agreement and wage scale.The Respondent gave similarnotice.^11During thefirst part of November1947,the parties met and resumed negotia-tions aimedtoward theconsummationof a new contract to take effect after theexpiration of the oldon December31, 1947.Some of themeetings were inregardto all four plants and others pertained-only to Canton.The last meetingin regard to the Canton plant was on January 21, 1948. Subsequent meetingswere held in regard to the other threeplants.-At the end of a meeting on February 3, 1948, held at the Somerset plantregard-ing that plant, William J. Leggett, international vice president of the Union andthe person who conducted most of the Union's negotiations with the Respondent,asked Mr.Burke Wentz, general superintendent of the Respondent and theperson who conducted most of the negotiationson itsbehalf, about anothermeeting forthe Cantonplant.Mr.Wentz informed him that someone hadfiled a decertification petition and'that they could not meet further until the'outcome of that petition was known.B. Themeeting ofJanuary 21, 1948:a:Themeetingsof the parties prior to January 21, 1948, followedthe regular'O'blattern'of such meetings with proposals and counterproposals.The main issuesoutstanding at that time were check-off and wages. There werealsominorissues.The parties -being unable to agree, the aid of the FederalMediation andConciliation Service was requested and the meeting of January 21 wasarranged.This meeting was held, at Canton and Mr. Eddy of-the Federal Mediation and,ConciliationServicewas present.Representing the Respondent were Mr.Mr. Paul B. Belden; Jr., president, Mr. William Belden,treasurer, and-,Mr.William Swinderman, plant superintendent, and representing the UnionMr. Leggett and a committee from the plant.' The meeting was conducted in theusual manner with the Conciliator making suggestions and at timesseparatingthe representatives of the parties and meeting with each group privately andlater bringing them together.The meeting consumed most of the day and raninto the evening.Sometime during the morning, Mr. Eddy suggested privatelyto Respondent's -representatives that they present' to the Union any additionaloffer they might have and let the employees vote on it. This proposalwas laterdiscussed at length at the joint, meeting.Mr. Leggett would not agree to theconduct of the voting except under,the complete control of the Union.At the end of the meeting, the Respondent's representatives came into the jointmeeting and said they had a final proposal to present. It was written on a pieceof paper held by Mr. Wentz and was to be presented with the understanding thatthe Union give a prompt answer and that- it be voted on by all the employees ofthe plant.Upon the refusal of Mr. Leggett to agree to call a meeting for a'.,definite time for the purpose of voting on it the offer was not shown to the Union-representatives and Mr.Wentz destroyed the paper. Thereupon, the meetingbroke up and there was no future meeting arranged for at that time.During the course of the discussion of the presentation of the proposal for voteby the employees the Respondent made severalsuggestionsas to the place and the-manner of conducting the voting.The Respondent suggested that both partieshave an observer and also suggested, at one point, that the mayor be called in as1,a neutral party.The Respondent felt that since everybody at the plant would beaffected all should have a right to vote, and its position was that the offer,would not be shown to the Union representatives until theyagreed tohave theemployees vote on it within a reasonably short length of time.Mr. Leggettmaintained that the time and manner of voting was exclusively a union matter. THE BELDEN BRICK CO..'471It was the Union's custom to submit air offers to the membership and since thesame Union represented the employees in all four Respondent, plants the Re-spondent knew of this custom and I find both parties assumed that this. pro-cedure would be followed, at least before Mr. Eddy's suggestion that, the offerbe presented to all the employees.2C. Events following January 21, 1948-The decertification petition'On the Monday following the January 21 meeting (January 26,1948) Mr. Wentzwas informed that the men at the Canton plant wanted to meet with him and ameeting was arranged for late in the afternoon.This meeting was not at therequest of the Union but of individual employees.Mr. Paul Belden, Jr., Mr. Wil-liam Belden, and Mr. Swinderman were also present. The Union was not rep-resented.Some of the men asked questions about their rights and stated thatthey had filed a decertification petition and wanted to get out of the Union.Wentz told them it was within their rights to do whatever they thought it rightto do ; that they could go through with the decertification if they chose or theycould have no union if they wanted to or they could go back to the Union and thatthe Respondent would bargain with whomever turned out to be the responsibleparty.The men had a copy of the "Taft-Hartley Law." Wentz learned thatMichael Zugcic and William Meese, two employees, had gone to Cleveland on the23rd and had filed the decertification petition.On January 22 when the men came to work some of them asked the committeemen how they made out at the meeting the previous day and were informed ofthe failure to reach an agreement and of some of the details of the meeting.Some of the men expressed concern over the failure.to arrive it an agreement anda petition was circulated and arrangements were made for Zugcic and Meese togo to Cleveland to file a decertification petition, which they did the followingday.'On February 3, 1948, at the conclusion of a meeting at Somerset in regard tothat plant Mr. Leggett asked Mr. Wentz about another meeting for the Cantonplant and Mr. Wentz informed him that since someone had filed a decertificationpetition they were not allowed to meet until this petition had been acted upon andthat all consideration for further meetings was blocked until the Respondent heardfrom it.The Respondent has, since February 3, 1948, refused to negotiate withthe Union in regard to the Canton plant.On January 26, 1948, the Regional Director, by letter, notified the Respondent,the Union, and the petitioners of the filing of the decertification petition of- Jan-nary 23.On July 20, 1948, the Regional Director dismissed the petition on theground that "an unfair labor practice in terms of refusal to bargain appears to bepresent."A request for a review by the Board was filed and at the time of thebearing was still pending.9 All of the findings as to what took place at this meeting are based upon the testimonyof Leggett and Wentz who were in substantial agreement on most of the details.Therewas also testimony by Wentz indicating that he feared that if the offer were made with-out the condition of a promptvote by theemployees it would be held up and used as abargaining wedge later.These fears may have been well grounded in Wentz' mind butthe evidence does not justify my entertaining them.Wentz also testified that Leggettsaid they would not vote on the proposal until they met with therestof thelocals.I donot credit this testimony but feel that it was an extension of Wentz'fears.At any rate,contracts with the other locals were signed within a few weeks, so Wentz'fears of 'a longdelay were unfounded in fact.8 Zugcic testified that subsequently, upon their failure to hear from this petition, twoother petitions were filed.Only one, that of January 23, appears in evidence. `472DECISIONSOF )NATIONAL LABOR RELATIONS BOARDConcluding findings.1. The appropriate'unit-the representation by the UnionThe Respondent,in its answer,admits the'appropriateness of the unit butdenies that the Union has at all times since March 24, 1947, been the represent-ative for the purposeof collectivebargaining.The only evidence bearing on thispoint is the testimony as to the, events the day, following the meeting of January21 and the few days thereafter.There isno point in repeatingthistestimonyin detail.It is clear that the Respondent's contention is without merit 4I find that the unit hereinafter described constitutesa unit appropriate for col-lective bargaining within the meaning ofthe Act and that the Unionwas at alltimes'since March24, 1947, therepresentative of the employeesin the unit for thepurpose of collective bargaining.2.The insistenceon a vote byemployees4' 1The Board having onMarch 24, 1947,certifiedthe Unionas the excltisive bar-gaining representative of all the employees in the unit involved it was the duty ofthe Respondent to ,bargainwith the Unionfor a reasonable time afterthat date.In the absence of special circumstances it has beenthe Board's policyto consider1 year a reasonable time for this purpose6I find thatthere wereno. special cir-cumstances warranting a deviation fromthis policy.At thetime of the hearingitwas a novel question as to whether the "reasonable time"would terminate uponthe, expiration of a contract,which,:byA its terms,would expire before the tend ofthe ;certification year.'This,question has since been decidedby the Board, in thenegative.'Itwas,-therefore,the duty of the Respondent to, bargain with' theUnion on January 21, 1948.As stated-above, theRespondent at the January 21 meeting refused to make its.final offer to the union unless the union representatives agreed to'call a meetingfor a definite time for the purpose,of having the employees vote on it.'The Re-spondent in Its brief,calls attention to)a'section,of the Amended Act' providingthat; the,Conciliator,mayiseek-certain means of inducingthe;parties to come to'anagreement;including submission of, the,lastoffer to theemployees; and says, "-itismot to be;serlously contended that the parties towhom,the'suggestion is madeshall give a categorical'yes or+no answer'to'the Director and thereafter remainmute on the subject." Obviously not. The discussion 'at the meeting of themethod of voting and of the time whentthewoting'was:tottake,place^was proper.The suggestion having been'firstmade by the Conciliator as providedby the Actit cannot be said to have been a violation to explore its possibilities. Indeed, theRespondent was within its rights'to argue strongly in favor of the submission.The Respondent,however, went further than a mere exploration of such possi-bilities and did more than: argue in favor of the suggestion.It insisted, as acondition precedent to the making of its final offer, that the vote be taken and a4 The Mengel Company,.80 N.L.R. B. 705, fn. 1.See also discussion following as toeffect of eXpiration of short-term contract within the certification period.' This policy has been reenforced by the Amended'Act, Sec.9 (c) (3).The Mengel Company,80 N. L. R. B. 705.'The evidence is a bit confused as to whether the final stand of the Respondent wasthat all the employees should vote or simply the union members.The following findingswould be the same on either version.I find,however,that the final insistence by theRespondent was that all of the employees vote.8Section 203(c), which reads:"If the Director is not able to bring the parties to agree-ment by conciliation within a reasonable time, he shall seek to induce the parties volun.tarily to seek other means of settling the dispute without resort to strike, lock-out, orother coercion,including submission to the employees in the bargaining unit of the em-ployer's last offer of settlement for approval or rejection in a secret ballot.The failureor refusal of either party to agree to any procedure suggestedby theDirector shall notbe deemed a violation of any duty or obligation imposed by this Act." THE BELDEN BRICK CO.473'time be set and, upon the refusal of the union representative to set such a time,refused to make the offer.While it is true that the custom of the Union was tosubmit offers to the membership for vote and the Respondent had reason toexpect that this procedure would be followed,itwas nonetheless the exclusivebusiness of the Union to determine bath the question of submitting it and the timeof its submission.The insistenceby theRespondent either upon the carrying outof this procedure or upon the offer being presented to all the employees,as an ulti-matum, was an unwarranted interference with the internal affairs of the Unionand might well have had the effect,and, as after events proved did have theeffect, of discrediting the Union in the eyes of the employees.I therefore findthat such insistence on the part of the Respondent constituted a refusal to bar-gain collectively with the Union!3.The effect of the decertification petitionAt the close of the January 21 meeting there was no mention by either party ofa future meeting.The finality of theRespondent's position at that time seemsto indicate that it had no intention of meeting further. At any rate,the first timefollowing that meeting when a future meeting was requested by the Union, onFebruary 3, the Respondent made it clear that no future meeting was con-templated by it.The reason given by Mr.Wentz at that time for refusing to meetfurther was that someone had filed a decertification petition and that the partiescould not negotiate further until that petition had been acted upon.The Board has stated that itspolicyregarding decertification,where theissue of "contract-bar" is raised, is thesame as isfollowed in certificationcases 10Although the issue of "contract-bar" does not appear in the instant case thesame reasoning would appear to follow. There mere filing of a decertificationpetition would have no more effect upon the duty to bargain than has the filingof a petition by a rival Union for certification during the certification period ofan incumbent Union. In the latter instance, it has been held to have no effect."To hold'that the filing of a decertification, petition would have the effect of sus-pending the duty to bargain would be to place in the hands of a minority. thepower to thwart the will of the majority at any time during the certificationperiod.It would destroy all semblance to stability in labor relations.The dangerof such a policy is particularly apparent in a case such as * the present wherethe whole decertification question was precipitated by the Respondent's unfairlabor practice.I therefore find that the Respondent's continuing refusal tobargain with the Union on and after February 3, 1948, was not justified by thefiling and pendency of the decertification petition.In accordance with the above I find that the Respondent on January 21,1948, and at all times thereafter has refused to bargain collectively with theUnion as the exclusive representative of its employees in an appropriate unitand has, thereby interfered with, restrained, and. coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON OOMCE,It is found that the activities of the Respondent set forth in Section III above,occurring in connection with operations of the Respondent described in SectionI above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.9 SeeUnion ManufacturingCo., 27 N. L. R. B. 1300, 1306.10.now d Nealley Company,76 N. L.R. B. 390.n Con P. Curran Printing Company,67 N. L.R. B. 1419. 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYSince it has been found that the Respondent has engaged in unfair laborpractices it will be recommended that the Respondent cease and desist there-from and take certain affirmative action designed to effectuate the policies ofthe Act. It having been found that the Respondent has refused to bargain col-lectively with the Union as the exclusive representative of its employees in anappropriate unit, it will be recommended that the Respondent upon requestbargain collectively with the Union.Upon the basis of the above findings of fact and upon the entire record in thecase the undersigned makes the following :CONCLUSIONS OF LAW1.United Brick and Clay Workers of America, affiliated with the AmericanFederation of Labor is a labor organization, within the meaning of Section2 (5) of the Act.2.All production and maintenance employees at the Respondent's Canton,Ohio, plant, excluding clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.United Brick and Clay Workers of America, was on March 24, 1947, andat all times thereafter has been, the exclusive representative of all the employesin the aforesaid unit for the purposes of collective bargaining within themeaning ofSection 9 (a) of the Act.4.By refusing on January 21, 1948, and at all times thereafter, to bargaincollectively with United Brick and Clay Workers of America as the exclusiverepresentative of all its employees in the aforesaid appropriate unit, theRespondent has engaged in and is engaging in unfair labor practices within themeaning ofSection 8 (a) (5) of the Act.5.By said acts, the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Act,and has engaged in and is engaging in unfair labor practices within themeaningof Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusionsof law and uponthe entire record in the case, the undersigned recommends that the Respondent,The Belden Brick Co., Canton, Ohio, and its officers, agents,successors, andassigns, shall:1.Cease anddesist from :(a)Refusingto bargain collectively with United Brick and Clay Workersof America, as the exclusive representative of all production and maintenanceemployees at its Canton, Ohio, plant, excluding clerical employees, and allsupervisory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recommendsuch action ;(b)Engaging in any other acts in any manner interfering with the effortsof United Brick and Clay Workers of America, to negotiate for orrepresentthe employees in the aforesaid unit as exclusivebargaining agent. = ` '475'?2.Take the following affirmative action, which the undersignedfindswilleffectuate the policies of the Act :(a)Upon request, bargain collectively with United Brick and Clay Workersof America, as the exclusive bargaining representatives of all the employeesin the bargaining 'unit described herein, with respect to wages,-rates of pay,hours of 'employment and other conditions of employment, and if an under-standing is reached embody such understanding in a signed agreement ;(b) Post in conspicuous places at its plant at Canton, Ohio, copies of thefurnished by the Regional Director for the Eighth Region, shall, after beingduly signed by the Respondent's representative, be posted by the Respondentimmediately, upon receipt thereof and maintained by it for a period of sixty(60) consecutive days thereafter in conspicuous, places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall betaken by the Respondent to insure that said notices are not altered, defaced, orcovered by any othermaterial; and'(c) 'Notify the Regional Director for the Eighth Region in writing withintwenty (20) days from the receipt of thisIntermediateReport and Recom-mended Order what -stepsthe Respondent has taken to comply herewith.It is further recommended that, unless on or before twenty (20) days fromthe receipt of this Intermediate Report and Recommended Order the Respondentnotifies-said Regional Director in writing that it will comply with the foregoingrecommendations, the National Labor Relations Board issue an order requiringthe Respondent to take the action aforesaid.As provided in Section 203,46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Regulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original and sixcopies of a statement in writing setting forth such exceptions to the IntermediateReport and Recommended Order or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party may,within the same period, file an original and six copies of a brief in support of theIntermediate Report and Recommended Order. Immediately upon the filing ofsuch statement of exceptions and/or briefs, the party filing the same shall servea copy thereof upon each of the other parties.Proof of service on the other par-ties of all papers filed with the Board shall be promptly made as required by Sec-tion 203.85.As further provided in said Section 203.46 should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days after the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules andRegulations, the findings, conclusions, recommendations, and recom-mendedorder herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 25th day of February 1949.CHARLES S. DONOVAN,TrialExaminer. 476-APPENDIX ANOTICEf To,ALL,Encrr.oms'Pursuant to the recommendations of 's Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of`the National LaborRelationsAct, wehereby notify our employees that :WE will. NOT engage in any acts-in any manner interfering,with the effortsof,UNrrED'BRICK ANDCLAY Woaxnns or AMERICA to, negotiate'for or repre-sent the employees-in the bargaining unit described below.WE- WILL BARGAIN collectively upon request with the above-named unionas the exclusive representative of *all employees in the bargaining unit de-scribed herein with respect-to rates of pay, hours of employment or otherconditions of employment,and if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employeesat our Canton,Ohio, plant,excluding clerical employees,and, all supervisory employees with authorityto hire, promote;discharge,discipline,.or otherwise effect changes in thestatus of employees,or effectively. recommend such action.THE BELDEN BRICK Co.,Employer.Dated ---------------------------By -------------------------(Representative)(Title)This notice must remain posted for 601days,from' the date hereof,and, must, notbe altered,defaced,or covered by' any other'material.